
	

113 HR 5200 IH: Care Coordination for Older Americans Act of 2014
U.S. House of Representatives
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5200
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2014
			Ms. Schwartz (for herself, Mr. Deutch, Ms. Roybal-Allard, and Mr. Grayson) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Older Americans Act of 1965 to define care coordination, include care coordination as
			 a fully restorative service, and detail the care coordination functions of
			 the Assistant Secretary, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Care Coordination for Older Americans Act of 2014.
		2.Declaration of objectivesSection 101(4) of the Older Americans Act of 1965 (42 U.S.C. 3001(4)) is amended by inserting care coordination and after including.
		3.DefinitionsSection 102 of the Older Americans Act of 1965 (42 U.S.C. 3002) is amended by adding at the end the
			 following:
			
				(55)
					(A)The term care coordination means a person- and family-centered, assessment-based, and interdisciplinary approach to meet the
			 needs and preferences of an older individual and a family caregiver while
			 enhancing the capabilities of the older individual (including the ability
			 to self-direct services).
					(B)The term care coordination means coordination that—
						(i)integrates health care, long-term services and supports, housing, and social support services in a
			 high-quality and cost-effective manner in which an individual’s needs,
			 preferences, and capabilities are assessed, along with the needs and
			 preferences of a family caregiver;
						(ii)includes, as a core element, the active involvement of the older individual, the family, or a
			 representative appointed by the older individual or legally acting on the
			 individual’s behalf, community-based service professionals, and health
			 care professionals providing care to the older individual, in the design
			 and implementation of an individualized, individual-centered service and
			 support plan, through which the services and supports will be provided in
			 a manner free from conflicts of interest;
						(iii)integrates services and interventions that are implemented, monitored, and evaluated for
			 effectiveness using an evidence-based process, which typically involves a
			 designated lead care coordinator and involves feedback from the older
			 individual;
						(iv)includes activities that aim simultaneously at meeting individual and family needs and preferences,
			 building on individual capabilities, and improving outcomes and systems of
			 care;
						(v)includes provision of some or all of the services and activities described in clauses (i) through
			 (iv) by trained professionals employed by or under a contract with—
							(I)area agencies on aging;
							(II)Aging and Disability Resource Centers; or
							(III)other service providers, including in-home service providers; and
							(vi)is not furnished to directly diagnose, treat, or cure a medical disease or condition..
		4.Functions of the Assistant SecretarySection 202(a) of the Older Americans Act of 1965 (42 U.S.C. 3012(a)) is amended—
			(1)in paragraph (27), by striking and at the end;
			(2)in paragraph (28), by striking the period and inserting ; and; and
			(3)by adding at the end the following:
				
					(29)
						(A)encourage, provide technical assistance to, and share best practices with, States, area agencies on
			 aging, Aging and Disability Resource Centers, and service providers to
			 carry out outreach and coordinate activities with health care entities in
			 order to assure better care coordination for individuals with multiple
			 chronic illnesses; and
						(B)coordinate activities with other Federal agencies that are working to improve care coordination and
			 developing new models and best practices..
			5.OrganizationSection 305(a) of the Older Americans Act of 1965 (42 U.S.C. 3025(g)) is amended—
			(1)in paragraph (2), by striking and at the end;
			(2)in paragraph (3), by striking the period and inserting ; and; and
			(3)by adding at the end the following:
				
					(4)the State agency shall promote the development and implementation of a State system to address the
			 care coordination needs of older individuals with multiple chronic
			 illnesses, and shall work with acute care providers, area agencies on
			 aging, service providers, and Federal agencies to ensure that the system
			 uses best practices and is evaluated on its provision of care
			 coordination..
			6.Area plansSection 306(a) of the Older Americans Act of 1965 (42 U.S.C. 3026(a)) is amended—
			(1)in paragraph (4)(B)(i)(VII) by inserting with multiple chronic illnesses or after older individuals;
			(2)in paragraph (6)(D), by inserting (including acute care providers) after service providers;
			(3)in paragraph (16), by striking and at the end;
			(4)in paragraph (17) by striking the period and inserting ; and; and
			(5)by adding at the end the following:
				
					(18)provide assurances that the area agency on aging will—
						(A)identify existing (as of the date of submission of the plan) care coordination programs and
			 systems;
						(B)identify unmet community need for care coordination;
						(C)facilitate the development and implementation of an area-wide system to address the care
			 coordination needs of older individuals with multiple chronic illnesses;
			 and
						(D)work with acute care providers, service providers, and Federal and State agencies to ensure that
			 the system uses best practices in its provision of care coordination..
			7.State plansSection 307(a) of the Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
			(1)in paragraph (2)(A), by inserting care coordination, after information and assistance,;
			(2)in paragraph (17), by striking and develop collaborative programs, where appropriate, and inserting , ensure care coordination, and (where appropriate) develop collaborative programs,;
			(3)in paragraph (18), in the matter preceding subparagraph (A), by inserting and ensure care coordination that integrates long-term care services and other care services, before for older;
			(4)in paragraph (23), by striking with other State services and inserting with other Federal and State health care programs and services; and
			(5)by adding at the end the following:
				
					(31)The plan shall provide assurances that the area agencies on aging in the State will facilitate the
			 area-wide development and implementation of an area-wide system to address
			 the care coordination needs of older individuals with multiple chronic
			 illnesses, and work with acute care providers, service providers, and
			 other Federal and State agencies to ensure that the system uses best
			 practices and is evaluated on its provision of care coordination..
			
